1
2
3
4
5
                                            JS-6
6
7
8                  UNITED STATES DISTRICT COURT
9                 CENTRAL DISTRICT OF CALIFORNIA
10
11   SANDRA E. CRONACHER             CASE NO. 8:21-cv-00634-CJC-KES
                                     Hon. Cormac J. Carney
12                 Plaintiff,
                                     ORDER GRANTING JOINT
13                 vs.               STIPULATION TO REMAND
14   FORD MOTOR COMPANY; YORK
     ENTERPRISES SOUTH, INC. d/b/a
15   HUNTINGTON BEACH FORD; and
16   DOES 1 through 10, inclusive,

17                 Defendants.
18
19
20
21
22
23
24
25
26
27
28
                                -1-
             ORDER GRANTING JOINT STIPULATION TO REMAND
1                                        ORDER
2          The Court, having considered the Joint Stipulation to Remand this this
3    action to the Superior Court of the State of California for the County of Orange
4    filed by the Parties, and upon finding that good cause exists, hereby ORDERS as
5    follows:
6               1. This action is remanded to the Superior Court of the State of
7                 California for the County of Orange.
8
9    PURSUANT TO THE STIPULATION, IT IS SO ORDERED.
10
11
     DATED: June 8, 2021
12
                                       By:
13                                           Honorable Cormac J. Carney
14                                           United States District Court Judge

15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                     -2-
                  ORDER GRANTING JOINT STIPULATION TO REMAND
